Objections to cost bill sustained July 12, 1927.                       ON OBJECTIONS TO COST BILL.                              (257 P. 701.)
This appeal was dismissed on motion of the plaintiff and plaintiff has filed a cost bill seeking to recover judgment for the cost incurred in the printing of its brief. Defendant objects to the allowance of that item and cites in support of its objection, Gross v. Gage, 77 Or. 421 (149 P. 939, 151 P. 655), and Oregon Electric Ry. Co. v. Terwilliger, 51 Or. 108
(93 P. 334, 930). The expense incurred in the printing of a brief filed upon appeal is a disbursement which the prevailing party is entitled to recover after a decision on the merits or the respondent upon the voluntary dismissal of the appeal by the appellant.
This appeal was dismissed because of a loss of jurisdiction resulting from defendant's failure after having filed his transcript, to further file until after the expiration of the term next following the appeal, an abstract or some other part of the record sufficient to intelligibly present any question for decision as required by the statute. This, by force of the statute, resulted in the loss by this court of *Page 221 
its power to hear and determine the appeal, notwithstanding that it had acquired jurisdiction over the cause by the filing of the transcript. In the first case cited this court said:
"No party respondent should be permitted to recover any item of disbursement incurred after the trial of the cause in the lower court, when his motion to dismiss an appeal for want of jurisdiction is sustained."
This was quoted with approval and followed in the case last cited. We think this rule should be applied in analogous cases where jurisdiction has been acquired by the filing of a transcript and later has been lost by appellant's failure to comply with some mandatory provision of the statute and because of which the appeal was dismissed on motion of respondent.
The item referred to must therefore be disallowed.
OBJECTIONS SUSTAINED.